DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
Applicant’s election without traverse of invention I, claims 1-7, in the reply filed on 02/11/2021 is acknowledged.
Claims 1-11 are pending in this application. Claims 8-11 are withdrawn as drawn to an unelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 20160155866, cited in IDS) in view of Xie et al. (US 20130298973), and evidenced by A. Kale et al. (Effect of silicon oxide thickness on polysilicon based passivated contacts for high-efficiency crystalline silicon solar cell, NPL), hereinafter referred to as Ha, Xie, and Kale, respectively.
Regarding claim 1, Ha discloses on figures 13A-13J a method for producing a solar cell (Abstract), the method comprising:
forming a first passivation layer [160] (tunnel layer [160] has excellent passivation characteristics, ¶0079, Fig 13B) over a first principal surface of a crystalline silicon wafer [100] (semiconductor substrate [100] includes polysilicon, ¶0064), the first passivation layer [160] being predominantly composed of a material selected from the group consisting of silicon oxide, silicon carbide, and silicon nitride (¶0079-0080);
forming a substantially intrinsic i-type silicon layer [170’] (intrinsic semiconductor layer [170’] comprises silicon, ¶0287, Fig 13C) over the first passivation layer [160];
doping impurities of n-type dopants into the i-type silicon layer [170’], turning the i-type layer [170’] into an n-type crystalline silicon layer [170’a] (thermal diffusion of first 
forming a p-type silicon layer [120] (second conductive type semiconductor region [120] includes p-type dopants, Fig 13G, ¶0325) on a second principal surface side of the crystalline silicon wafer [100].
Ha teaches that the method includes forming the p-type includes diffusing p-type dopants into the polysilicon wafer and is made of the same silicon material as the polysilicon wafer(¶0097). Thusly, the reference fails to teach that the p-type silicon layer [120] is a p-type amorphous silicon layer.
Xie discloses a method of producing a solar cell analogous to the method of Ha (Abstract), wherein the method includes forming an emitter layer [208] that directly corresponds to the p-type silicon layer onto a tunnel layer [204] and [206] that corresponds to the tunnel layer of Ha (Fig 2, ¶0051-0052). The reference teaches that the emitter layer [208] may include a p-type amorphous silicon that has the opposite conductivity of the n-type crystalline silicon substrate (¶0050). This method achieves a maximum boosting effect of the short-circuit current (¶0034). Thusly, it would have been obvious to one having ordinary skill in the art to modify p-type silicon layer of Ha in view of the disclosure of Xie such that an amorphous p-type silicon layer is formed on a tunnel layer that is formed on the crystalline silicon wafer of Ha (Xie, ¶0034).
The references fail to teach forming n+ layers on and near principal surface of the wafer.
Ha teaches that the first passivation layer [170’] is a tunneling layer, wherein the tunnel layer may function as a diffusion barrier for preventing the n-type dopants from diffusing into the silicon wafer during the thermal diffusion process (Ha, ¶0078). However, Kale teaches that tunneling layer with a thickness of 1.4 to 1.6 nm allows some dopant diffusion to occur during thermal diffusion (Kale, Figs 4-5, Abstract, Conclusion). Thusly, Kale provides evidence that Ha inherently includes n+ layers on and near the principal surfaces of the wafer of Ha since the tunnel layer [170’] that includes a thickness of -3 gas (Ha, Fig 13D, ¶0298, ¶0301). Moreover, the n+ layers have an n-type dopant concentration higher than elsewhere in the wafer since the thermal diffusion occurs at the interface between the surfaces of the silicon wafer and the tunneling layer.
Regarding claim 2, modified Ha discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the method comprises:
forming a diffusion adjusting film [160] over the second principal surface of the crystalline silicon wafer [110] for suppressing diffusion of the n-type dopant (tunnel layer [160] formed on the top surface of the wafer, Ha, Fig 13B), and after that, thermally' diffusing the n-type dopant into the wafer (dopants diffused into intrinsic layer [170’] forming n-type silicon layer [170’a], Ha, Figs 13C-13D, ¶0298); and
removing the diffusion adjusting film [160] before the p-type amorphous silicon layer [120] is formed (Ha, Figs 13F-13G).
Regarding claim 3, modified Ha discloses all of the limitations as set forth above. Furthermore, the combination of the reference teach that the diffusion adjusting film [160] is predominantly composed of silicon oxide (Ha, ¶0079).
Regarding claim 5, modified Ha discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the method comprises forming a second passivation layer [204] between the crystalline silicon wafer [200] in which the n+ layers are formed and the p-type amorphous silicon layer [208] (Xie, Fig 2, ¶0052), wherein the second passivation layer [204] is predominantly composed of intrinsic wide gap semiconductor material (Xie, ¶0051).
The reference fails to teach that the second passivation layer [204] includes the materials of the instant claims. However, the reference recognizes amorphous silicon as a wide bandgap semiconductor prima facie obviousness determination. See MPEP 2144.07.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, Xie, and Kale as applied to claim 1 above, and further in view of Seutter et al. (US 20140360567), hereinafter referred to as Seutter.
Regarding claim 4, modified Ha discloses all of the limitations as set forth above. The applied references fail to disclose the concentration of the n-type dopant in the n+ layers.
Seutter discloses a thermal diffusion method analogous to the thermal diffusion of modified Ha, wherein the method comprises driving in phosphorous dopants into base contacts of the silicon absorber that corresponds to the silicon wafer of modified Ha (Fig 15, ¶0121). Furthermore, the reference teaches that the phosphorous n-type dopant concentration in the silicon absorber can be optimized to achieve a lower sheet resistance (¶0121). Thusly, one of ordinary skill in the art would have considered the n-type dopant concentration of the n+ layers of modified Ha as a result effective variable. As such, without showing unexpected results, the claimed dopant concentration cannot be considered critical. Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the dopant concentration of the n+ layers of modified Ha to obtain the desired decreased sheet resistance since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05, section II.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, Xie, and Kale as applied to claim 1 above, and further in view of Ji et al. (US 20160126400), hereinafter referred to as Ji.
Regarding claim 6, modified Ha discloses all of the limitations as set forth above. The applied references fail to teach that the n-type crystalline silicon layer [170’a] is formed by crystallizing the i-type silicon layer [170’] that has been formed over the first passivation layer [160], the i-type silicon layer [170’] being amorphous before the crystallization (Ha, Fig 13).
Ji discloses a method of thermal diffusion analogous to the thermal diffusion method modified Ha, wherein the method comprises sequentially forming a tunnel layer, intrinsic amorphous silicon layer, and a dopant layer on the silicon wafer (¶0018). During the thermal diffusion of the dopants into the intrinsic amorphous silicon layer, the amorphous silicon is recrystallized into a polycrystalline silicon layer (¶0018). The reference teaches that the method reduces manufacturing time (¶0032). Thusly, it would have been obvious to one having ordinary skill in the art to modify the method of modified Ha in view of the disclosure of Ji such that the amorphous silicon layer is turned to polycrystalline silicon to reduce the manufacturing time (Ji, ¶0032). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, Xie, and Kale as applied to claim 1 above, and further in view of Ji et al. (US 20160126400) and Hayashida et al. (US 20050126627), hereinafter referred to as Ji and Hayashida, respectively.
Regarding claim 7, modified Ha discloses all of the limitations as set forth above. The applied references fail to disclose the method of the instant claim.
Ji discloses a method of thermal diffusion analogous to the thermal diffusion method modified Ha, wherein the method comprises sequentially forming a tunnel layer, intrinsic amorphous silicon layer, and a dopant layer on the silicon wafer (¶0018). During the thermal diffusion of the dopants into the intrinsic amorphous silicon layer, the amorphous silicon is recrystallized into a polycrystalline silicon layer (¶0018). The reference teaches that the method reduces manufacturing time (¶0032). Thusly, it would have been obvious to one having ordinary skill in the art to modify the method of modified Ha in 
Hayashida discloses a thermal diffusion method analogous to the method of modified Ha, wherein the method comprises doping n-type dopants into region [205] of silicon substrate (Fig 11, ¶0103). Moreover, the thermal diffusion occurs at the top first surface of the silicon substrate, wherein the bottom second surface is exposed. The diffusion method is suitable for the intended purpose as the diffusion method modified Ha. Thusly, it would have been obvious to one having ordinary skill in the art to modify the thermal diffusion method of modified Ha in view of the disclosure of Hayashida such that when thermal diffusion occurs, the second principal surface of the silicon wafer is exposed since the use of a known technique to improve similar methods in the same way supports a prima facie obviousness determination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796